Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Alfred Morra, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form 10-Q ofFalconridge Oil Technologies Corp. for the period endedMay 31, 2014 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Falconridge Oil Technologies Corp. Date:July 30, 2014 /s/ Alfred Morra Alfred Morra Chief Financial Officer, Treasurer and Director (Principal Financial Officer and Principal Accounting Officer) Falconridge Oil Technologies Corp. A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided toFalconridge Oil Technologies Corp. and will be retained byFalconridge Oil Technologies Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
